This is an appeal from a decision of the Appellate Tax Board in favor of the board of assessors in proceedings under the informal procedure contesting the assessed valuation of certain real estate in Hull for the year 1960. The appellant has stipulated in the county court (with the approval of a single justice) that our decision in the 1960 case shall apply also to cases for the years 1961 through 1964, inclusive. The record and the facts thereby disclosed do not present any issue of law which this court may review in a matter decided by the Appellate Tax Board under the informal procedure. G. L. c. 58A, § 7A, as amended through St. 1945, c. 621, § 3. See also § 13, as amended through St. 1965, c. 597, § 3A.

Decision affirmed.